Citation Nr: 1813790	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-34 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type 2 (diabetes).

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for cerebrovascular accident.

4.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction.

5.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of extremities.

6.  Entitlement to service connection for vertigo.  

7.  Entitlement to service connection for chloracne.  

8.  Entitlement to service connection for a disorder manifested by generalized sores.  

9.  Entitlement to service connection for color blindness.  

10. Entitlement to service connection for a respiratory disorder, claimed as shortness of breath.  

11 Entitlement to service connection for sleep apnea.  

12.  Entitlement to service connection for skin cancer/precancer.  

13.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.

14.  Entitlement to service connection for a left foot disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from February 1960 to February 1964.  

This matter came before the Board of Veterans' Appeals (Board) from November 2012, May 2015, and September 2016 decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing before the undersigned Veterans Law Judge was held at the RO in November 2017.  The hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue(s) of entitlement to service connection for a psychiatric disorder and a left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2005 rating decision denied the applications to reopen the claims for service connection for diabetes, hypertension, cerebrovascular accident, erectile dysfunction, and peripheral neuropathy.  The evidence added to the record subsequent to the December 2005 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.

2.  The Veteran does not have vertigo, chloracne, a disorder manifested by generalized sores, or color blindness.  

3.  The respiratory disorder was not present until after service and is not related to service.  

4.  Sleep apnea was not present until after service and is not related to service.  

5.  Skin cancer/precancer was not present until many years after service and is not related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for diabetes has not been presented.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence to reopen the claim of entitlement to service connection for hypertension has not been presented.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence to reopen the claim of entitlement to service connection for cerebrovascular accident has not been presented.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence to reopen the claim of entitlement to service connection for erectile dysfunction has not been presented.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence to reopen the claim of entitlement to service connection for peripheral neuropathy has not been presented.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria for service connection for vertigo have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

7.  The criteria for service connection for chloracne have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

8.  The criteria for service connection for a disorder manifested by sores have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

9.  The criteria for service connection for color blindness have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

10.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

11.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303 (2017).  

12.  The criteria for service connection for skin cancer/precancer have not been met.  38 U.S.C. § 1110, 1131, 1137 (West 2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Applications to Reopen 

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Applications to reopen claims for service connection for diabetes, hypertension, cerebrovascular accident, erectile dysfunction, and peripheral neuropathy were denied in a December 2005 rating decision.  The applications to reopen and initial denial of service connection in a September 2004 rating decision were denied because the Veteran had not been diagnosed with peripheral neuropathy, the Veteran had not been exposed to herbicides during service, and the diagnosed diabetes, hypertension, cerebrovascular accident, and erectile dysfunction were not incurred in active service or related to active service.  The Veteran was notified of the decisions but did not appeal or submit pertinent evidence within the appeal period.  

The evidence added to the record after the December 2005 rating decision includes medical records and statements from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of being on flights that stopped in Vietnam during service and the Veteran's histories that the claimed conditions were secondary to in-service herbicide exposure while in Vietnam.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate a claim and raise a possibility of substantiating a claim.  Notably, the record is still absent new and material evidence of a disorder manifested by numbness and tingling of the extremities or that the diabetes, hypertension, cerebrovascular accident, or erectile dysfunction began during or are otherwise related to active service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Claims for Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

The Veteran alleges that he performed photographic duties on aircraft that flew over Vietnam and occasionally stopped in Vietnam for maintenance while he was stationed in Okinawa.  The Veteran has alternately reported that he served in Vietnam from 1960 to 1962.  The record indicates that the Veteran was stationed in Okinawa from September 1960 to February 10, 1962.  As noted above, the presumption is available to personnel who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975; thus, the presumption is only available if the Veteran was in the Republic of Vietnam between January 9, 1962, and February 10, 1962.  

The Veteran's service records do not suggest that the Veteran was in the Republic of Vietnam between January 9, 1962, and February 10, 1962.  Notably, the Board finds the Veteran's account is inconsistent with the service performance report for February 1961 to February 1962, which reveals no duty suggestive of photographing Vietnam by airplane.  The Board finds the service records are more probative than the Veteran's current history, particularly as he has provided inconsistent histories regarding the reported service in Vietnam.  Thus, the Board finds the presumption is not applicable based on the evidence of record.  

Service connection is not warranted for vertigo, chloracne, a disorder manifested by sores, or color blindness.  The Board has carefully reviewed the evidence of record but finds no diagnosis of vertigo, chloracne, a disorder manifested by sores, or color blindness.  There is no diagnosis of record in VA or private treatment records, and the Veteran has not reported the existence of outstanding records pertaining to the reported vertigo, chloracne, disorder manifested by sores, or color blindness.  Although the Veteran is competent to report dizziness, skin abnormality, and visual abnormality, he is not competent to attribute those to a chronic service-connectable disorder rather than distinct or acute episodes, and the record does not include any probative evidence of vertigo, chloracne, or a disorder manifested by generalized sores.  It is also absent any finding of color blindness.  Except in circumstances not applicable here, service connection will not be granted for symptoms alone, however; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In the absence of a diagnosis, service connection is not warranted.  

Service connection is not warranted for a respiratory disorder, diagnosed as chronic bronchitis.  Chronic bronchitis was diagnosed by the September 2012 VA examiner.  The Board notes that the record includes other diagnoses including a diagnosis of atypical pneumonia in April 2013.  The record does not suggest that the diagnosis is a chronic conditions, however.  Cf. 38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The only diagnosis of a chronic condition is the VA examiner's diagnosis of chronic bronchitis.  

Initially, the Board finds the Veteran's current respiratory disorder was not present until after discharge from service.  The service treatment records reveal no complaint or finding indicative of chronic bronchitis.  The records do reveal treatment for pneumonia in May 1960, but subsequent treatment records are silent for any complaint or finding of residual symptom/abnormality, and the January 1964 separation examination reveals normal clinical findings for the lungs, normal X-ray imaging of the chest, and negative history of shortness of breath, pain or pressure in chest, and chronic cough.  Furthermore, the September 2012 VA examiner determined the current lung disorder was not incurred in service.  The examiner explained that the Veteran had viral pneumonia during service that did not appear to have been complicated with secondary bacterial infection because the Veteran's blood count did not go over 8000 white blood cells on serial exams.  The examiner determined that the Veteran recovered without residual problem and noted that X-ray imaging of the chest was normal in November 1962.  The examiner added that the Veteran did not have evidence of interstitial lung disease as would be expected if there were damage or scarring from pneumonia.  The Veteran contends that he has had shortness of breath since the 1960 treatment for pneumonia.  Although the Veteran is competent to report this history, the Board finds it is not credible evidence of chronic shortness of breath since service, and thus not probative, because it is contradicted by the evidence of record, notably the negative history of shortness of breath in 1964.  Thus, the Board finds the chronic bronchitis was not present during service.  

The Board further finds the current respiratory disorder is not etiologically related to service.  The September 2012 VA examiner determined the respiratory disorder was less likely than not related to service.  As noted above, the examiner explained that the evidence did not suggest any residual of the in-service pneumonia.  The examiner added that the Veteran's smoking was the significant, if not sole, factor in the current respiratory condition.  There is no medical or competent lay evidence of record linking the respiratory disorder to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Service connection is not warranted for sleep apnea.  Initially, the Board finds the Veteran's sleep apnea was not present until after discharge from service.  The service treatment records reveal no complaint or finding indicative of sleep apnea, and the initial diagnosis dates in March 2013, 39 years after discharge from service.  Additionally, the Veteran has not reported symptoms suggestive of sleep apnea, such as apneic episodes, during and since service.  The Board further finds the sleep apnea is not etiologically related to service.  There is no medical or competent lay evidence of record linking the sleep apnea to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Service connection is not warranted for skin cancer/precancer, diagnosed as carcinoma, melanoma, and actinic keratosis.  Initially, the Board finds the conditions were not present until many years after discharge from service.  The service treatment and examination records reveal no complaint or finding indicative of a cancer or precancerous skin condition, the initial finding potentially suggestive of such a condition is found in a February 2003 private treatment record that reveals the Veteran's history of a spot on the left scapular area, the initial diagnosis of keratosis dates in 2012, and the initial diagnosis of carcinoma dates in 2014.  To the extent the Veteran has reported skin abnormality since his service, the Board finds the history is not credible as it is inconsistent with the record, which reveals normal findings for the skin at the separation examination and prior to February 2003.  The Board further finds the skin condition is not etiologically related to service.  There is no medical or competent lay evidence of record linking the condition to service.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for diabetes is denied.

As new and material evidence has not been received, reopening of the claim for service connection for hypertension is denied.

As new and material evidence has not been received, reopening of the claim for service connection for cerebrovascular accident is denied.

As new and material evidence has not been received, reopening of the claim for service connection for erectile dysfunction is denied.

As new and material evidence has not been received, reopening of the claim for service connection for peripheral neuropathy is denied.

Service connection for vertigo is denied.

Service connection for chloracne is denied.  

Service connection for a disorder manifested by sores is denied.  

Service connection for color blindness is denied.  

Service connection for a respiratory disorder is denied.  

Service connection for sleep apnea is denied.  

Service connection for skin cancer/precancer is denied.  


REMAND

The record includes an August 2017 VA psychologist treatment record that is pertinent to the claim for service connection for a psychiatric disorder and an August 2017 VA examination record that is pertinent to the claim for service connection for a left foot disorder.  These records have not been adjudicated by the originating agency and the Veteran has not waived his right to have the foregoing evidence initially considered by the originating agency.  Accordingly, the issues must be remanded for consideration of the foregoing evidence by the originating agency.  





Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Then, readjudicate the issues remaining on appeal, with consideration of all evidence associated with the record since the claim was most recently addressed by the AOJ.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


